AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

 

United States of America )
Vv. )
) Case No. 3:20-MJ-_Z2 1
JOSHUA RYAN HUTCHINSON )
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 29, 2020 in the county of Anderson in the
Eastern District of Tennessee , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 2113 (a); Bank Robbery

This criminal complaint is based on these facts:

Please see the affidavit of FBI Special Agent Wes Leatham which is attached hereto and fully incorporated
herein.

% Continued on the attached sheet.

040.

‘Complainant’ 's signature

SA Wes Leatham
Printed name and title

Sworn to before me and signed in my presence.

Date: 09/30/2020 Cyaan =

Judge's sighhture

City and state: Knoxville, Tennessee H. Bruce Guyton, United States Magistrate Judge
Printed name and title

Case 3:20-mj-02216-HBG Document1 Filed 09/30/20 Pagelof6 PagelD#: 1
Case No. 3:20-MJ-_ 2 2/4

AFFIDAVIT

1. I, Wesley P. Leatham, being duly sworn, state the following information to be true to the
best of my knowledge, information and belief:

I. INTRODUCTION

2. This affidavit is made in support of a criminal complaint against Joshua Ryan Hutchins,
identified as a white male, date of birth of December 18, 1992, Social Security Account Number
XXX-XX-8614, for violations of Title 18, United States Code 2113(a), bank robbery.

I. AGENT BACKGROUND AND EXPERIENCE

3. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been so
employed since April 2009. I am an “Investigative or Law Enforcement Officer” within the
meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the United
States who is empowered by law to conduct investigations of, and to make arrests for, offenses
enumerated in Section 2516 of Title 18, United States Code. My primary duties and
responsibilities involve the investigation of violations of federal law including violent crime as
found in Title 18 of the United States Code, and the Controlled Substances Act as found in Title
21 of the United States Code. I am currently assigned to the Knoxville Field Office of the FBI
and am assigned to the Violent Crime Squad/Safe Streets Task Force. During my tenure as an
FBI Special Agent, I have investigated numerous crimes including, but not limited to, bank
robberies, carjackings, violent gangs and organized crime, kidnapping, and fugitive
investigations. More specifically, I have conducted physical surveillance, executed search
warrants, analyzed phone and internet records, and arrested criminal suspects. I have also
spoken to confidential human sources, suspects, defendants, witnesses, and other experienced
investigators concerning the methods and practices of the criminal element. I have received
training and have experience in interviewing and interrogation techniques, arrest procedures,
evidence collection, search and seizure, search warrant applications, and various other crimes
and investigative techniques. Prior to joining the FBI, I was a State Trooper with the Utah
Highway Patrol for approximately nine (9) years, and have over twenty (20) years of experience
as a law enforcement officer.

4. Except as noted, all of the information contained in this affidavit is either known to me
personally or has been told to me by other law enforcement officials. Because this affidavit is
being submitted for the limited purpose of obtaining a criminal complaint, I have set forth only
those facts necessary to establish probable cause, and have not included each and every fact
known to me in this investigation.

1

Case 3:20-mj-02216-HBG Document1 Filed 09/30/20 Page 2of6 PagelD #: 2
TIL. APPLICABLE LAW

2. Title 18 U.S.C. 2113 (a) and (g) punishes whoever, by force and violence, or by
intimidation, takes, or attempts to take, from the person or presence of another, or obtains or
attempts to obtain by extortion any property or money or any other thing of value belonging to,
or in the care, custody, control, management, or possession of any credit union whose accounts
are insured by the National Credit Union Administration Board (““NCAU”).

IV. PROBABLE CAUSE

6. On September 29, 2020, at approximately 5:21 p.m., a lone white male entered the
Enrichment Federal Credit Union, located at or near 201 S. Illinois Avenue, Oak Ridge,
Tennessee 37830, which is within the Eastern District of Tennessee. The male was wearing a
gray and white baseball hat, black face covering, gray jacket, blue jeans, and black athletic
shoes.

7. The male approached the teller counter and asked a female teller, whose identity is
known to law enforcement, if the credit union was still open. The male then placed a piece of
paper containing a handwritten note on the counter. The note stated, “Stay Calm This is a
Robbery Not a Joke Hand over everything in the Till No bait money No Die Packs No
transmitters Stay Calm No Alarms don’t Alert Anyone Set the money on the counter You have
30 sec. Nobody gets hurt.”

8. The teller had a hard time reading the handwriting on the note and asked the male if he
wanted all of the money in her drawer and no bait bills. The male said, “No bait.” The male
instructed the teller to stay quiet while she removed United States currency from her drawer.
The male leaned in and whispered to the teller something similar to, “They have my kids.”

9. The teller removed approximately $3,411.00 in United States currency from her drawer
and handed it to the male. The male took the cash and exited the credit union through the main
doors, then ran east. A bank employee, whose identity is known to law enforcement, witnessed
the male turn north and run up a hill toward Oak Ridge Associated University (“ORAU”), which
is located directly behind Enrichment Federal Credit Union.

10. FBl agents and Oak Ridge Police Department (“ORPD”) officers responded to the
Enrichment Federal Credit Union and reviewed surveillance video from the credit union, which
captured the robbery in progress. The surveillance video captured a close-up image of the male
as he exited the credit union. Law enforcement interviewed the victim teller who described the
male as being “petite”, standing approximately 5’7” tall, with light brown hair, and appearing to
be approximately 30 years of age. The victim teller also described the male as having very short
fingernails.

2

Case 3:20-mj-02216-HBG Document1 Filed 09/30/20 Page 3of6 PagelD #: 3
11. | Law enforcement contacted the security manager at ORAU, who reviewed exterior
surveillance cameras on the ORAU property and observed a white male, matching the
description of the robber, running to a white Oldsmobile four (4) door sedan with missing
hubcaps, which was parked on the east side parking lot of ORAU. The surveillance video
captured the male entering the driver’s seat of the Oldsmobile and driving away from the area.

12. | ORPD officers conducted an inquiry of their license plate reader (“LPR”) system for a
white Oldsmobile sedan with missing hubcaps. ORPD officers located a white Oldsmobile
sedan with missing hubcaps, bearing Tennessee license plate number 3U73N7, that was
recorded in the LPR system at approximately 5:01 p.m. on September 29, 2020. A vehicle
registration inquiry revealed the vehicle was registered to Joshua Hutchins, hereinafter referred
to as “Hutchins”, of Clinton, Tennessee.

13. | Law enforcement reviewed a Tennessee Driver License photograph and record for
Hutchins, who was identified as a 27-year-old white male, with brown hair, 5’9” tall, and
weighing 140 pounds. The address listed on Hutchins’ Tennessee Driver License record
matched the address on the aforementioned vehicle registration record for the Oldsmobile. After
comparing Hutchins’ Tennessee Driver License photograph to the visible portion of the robber’s
face captured by credit union surveillance video, along with comparing Hutchins’ physical
features to the description given by the victim teller, I believe Hutchins is the same person who
robbed the Enrichment Federal Credit Union on September 29, 2020.

14. On September 29, 2020, law enforcement officers from the Anderson County 7* Judicial
District Crime Task Force responded to the address listed on Hutchins’ Tennessee Driver
License and vehicle registration records. Law enforcement officers contacted Hutchins’ parents,
who stated he was not at the residence. Hutchins’ parents confirmed he drove a white
Oldsmobile four (4) door sedan. After viewing a still photograph of the robber, captured from
credit union surveillance video, Hutchins’ step-father, Robert Kemp, identified the person
depicted in the photograph as Hutchins. Kemp identified the baseball hat worn by the robber as
a hat that Kemp personally owned. A female named Amy Brown, who also lived at the
residence, stated the robber appeared to be Hutchins after viewing the photograph. Both Kemp
and Brown provided written statements to law enforcement. Hutchins’ mother stated she was
not sure of the identity of the robber after viewing a photograph. Hutchins’ parents confirmed
that Hutchins’ did not have any children.

15. | ORPD released a bulletin to law enforcement to be on the lookout for Hutchins and the
white Oldsmobile sedan registered to him. On September 29, 2020, at approximately 11:30 p.m.,
a law enforcement officer in Anderson County, Tennessee observed the Oldsmobile traveling on:
a roadway in the vicinity of Clinton, Tennessee. The officer conducted a traffic stop on the
vehicle and made contact with the driver, who was identified as Hutchins. Hutchins was the
only occupant of the vehicle. Hutchins was detained and transported to the ORPD for interview.
Hutchins’ vehicle was impounded and towed to the ORPD impound lot, located at the Oak Ridge
Central Services Complex, 100 Woodbury Lane, Oak Ridge, Tennessee 37830.

3

Case 3:20-mj-02216-HBG Document1 Filed 09/30/20 Page 4of6 PagelD#: 4
16. | Once he arrived at ORPD, I advised Hutchins of his rights by reading aloud the contents
of an FBI Advice of Rights form, in the presence of ORPD Investigator Kevin Craig. Hutchins
stated that he understood his rights and stated he wanted to assist with the investigation, but
didn’t know if he needed an attorney. I advised Hutchins that was a decision he needed to make
for himself before we could ask him any questions. Hutchins agreed to speak with Investigator
Craig and I without an attorney present, and signed the FBI Advice of Rights form.

17. Hutchins denied any involvement in the robbery of Enrichment Federal Credit Union on
September 29, 2020, and stated he was at a friend’s house in the Frost Bottom area of Oliver
Springs, Tennessee during the time of the robbery. Hutchins stated he “rented” his white
Oldsmobile to someone during the day, but failed to provide the name of the person who took
possession of his vehicle, or any detailed explanation as to why he rented his vehicle to someone.

18. Hutchins viewed a surveillance photograph of his vehicle and confirmed it was his
vehicle, but stated he was not driving the vehicle and did not rob the credit union. Hutchins
admitted to having a drug addiction problem during the interview.

19. Hutchins admitted to wearing his step-father’s hat earlier in the day, but stated he
changed hats while driving to his friend’s residence and left his step-father’s hat in the white
Oldsmobile.

20. Following the interview, I observed Hutchins’ fingernails were very short and took
photographs of his fingernails. ORPD transported Hutchins to the Anderson County Detention
Facility in Clinton, Tennessee, where he was booked on a state charge of robbery.

21. At the time of the robbery, the accounts of the Enrichment Federal Credit Union were
insured by the National Credit Union Administration Board.

22. Based on the foregoing, there is probable cause to believe that Joshua Ryan Hutchins
violated Title 18, United States Code, Section 2113(a), bank robbery.

FURTHER AFFIANT SAYETH NAUGHT.

Executed this 30" day of September, 2020,
at Knoxville, Tennessee.

ry Qf QU

Wesley P. Leatham
Special Agent .
Federal Bureau of Investigation

 

4

Case 3:20-mj-02216-HBG Document1 Filed 09/30/20 Page5of6 PagelID#:5
Subscribed and sworn to before me on this 30th day of September, 2020.

bre“,

HON. BRUCE GUYTON
UNITED STATES MAGISTRATE JUDGE

 

5

Case 3:20-mj-02216-HBG Document1 Filed 09/30/20 Page 6of6 PagelD #: 6
